DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 08/04/2022. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 08/04/2022 are noted. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112  4th paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 to 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 17 to 20 are rejected under 35 U.S.C. 101 because they cover both non-statutory subject matter and statutory subject matter.  More specifically, Claims 10 and 17 to 20  are directed to computer readable media that cover signals per se, which are non-statutory subject matter.  
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0318501 A1 to BALAN et al. (hereinafter Balan).



Regarding Claim 1, and similarly recited Claim 8, Balan discloses a control method and a control apparatus for a handle controller (fig. 1, item 106, item 124), which is applied to a head mounted display used in conjunction with the handle controller (figs. 1-3, [0022]), wherein the handle controller comprises: a handle body and a plurality of light-emitting units coupled to a surface of the handle body (fig. 1, [0019]-[0021]), and the method comprises:
acquiring tracking information obtained by tracking the handle controller in a first time period, wherein the tracking information comprises: pose information, position information and acceleration ([0020], [0024]-[0025], [0033], [0037]-[0038], [0042], [0053]-[0054] discloses tracking information to include pose, position and acceleration; the handheld object comprises an inertial measurement unit (IMU) (which may include an accelerometer, gyroscope, magnetometer, and/or other suitable sensors) that provides output related to changes in position and orientation of the handheld object);
predicting motion information of the handle controller in a second time period according to the tracking information, wherein the second time period is after the first time period ([0036], [0038, [0053]-[0054]); and 
adjusting parameter values of light-emitting parameters of the plurality of light-emitting units in the second time period according to the motion information ([0028]-[0032], [0071]-[0072]).  


Regarding Claim 2, Balan discloses the control method for a handle controller according to claim 1, wherein the motion information comprises: a motion position ([0027]), and the light-emitting parameters comprise: 
a light-emitting time length ([0044]-[0046]); 
adjusting the parameter values of the light-emitting parameters of the plurality of light-emitting units in the second time period according to the motion information comprises: 
acquiring a tracking distance between a preset reference point in the head mounted display and the motion position ([0059]-[0060]); 
acquiring, according to the tracking distance and a preset corresponding relationship between a distance range and the light-emitting time length, a target light-emitting time length corresponding to a target distance range in which the tracking distance falls, wherein in the preset corresponding relationship between the distance range and the light-emitting time length, the light-emitting time length corresponding to each distance range is less than or equal to the light-emitting time length of the plurality of light-emitting units under each condition that the head mounted display has tracked the handle controller under the distance range ([0038], [0056]-[0059]); and
adjusting the light-emitting time length of the plurality of light-emitting units to the target light-emitting time length in the second time period ([0082]-[0084]).  

Regarding Claim 3, Balan discloses the control method for a handle controller according to claim 2, wherein a length of the distance range is less than or equal to 30cm ([0070]-[0071]).  



Regarding Claim 4, Balan discloses the control method for a handle controller according to claim 1, wherein the motion information comprises: 
a target angle between a first direction in which a preset reference point in the head mounted display points to the handle controller and a second direction in which a front surface of a display screen in the head mounted display points to a back surface of the display screen (figs. 1-3, [0021], [0027]); and 
adjusting the parameter values of the light-emitting parameters of the plurality of light-emitting units in the second time period according to the motion information comprises: 
in a case where the target angle is within a preset hidden viewing angle range, adjusting the light-emitting time length of the plurality of light-emitting units to zero in the second time period ([0071]-[0073]).  

Regarding Claim 5, Balan discloses the control method for a handle controller according to claim 4, wherein the preset hidden viewing angle range is 2000 to 3600  ([0031]).  

Regarding Claim 6, Balan discloses the control method for a handle controller according to claim 1, wherein the motion information comprises: 
a motion speed ([0052]); and 
adjusting the parameter values of the light-emitting parameters of the plurality of light-emitting units in the second time period according to the motion information comprises: in a case where the motion speed is less than a preset speed threshold, reducing light-emitting frequency of the plurality of light-emitting units ([0057], [0066]-[0070]).  


Regarding Claim 7, Balan discloses the control method for a handle controller according to claim 6, wherein reducing the light-emitting frequency of the plurality of light-emitting units comprises: reducing the light-emitting frequency of the plurality of light-emitting units to preset frequency, wherein a frequency range of the preset frequency is 0HZ to 15HZ ([0044]).  

Regarding Claim 9, and similarly recited Claims 11 to 16, Balan discloses a head mounted display (figs. 1-3, HMD 102), comprising a memory and a processor, wherein the memory is used for storing a computer program; and the processor is used for executing the computer program to implement the method according to claim 1, claim 2, claim 3, claim 4, claim 5, claim 6, and claim 7 (figs. 1-3).  

Regarding Claim 10, and similarly recited Claims 17 to 20, Balan discloses a computer readable storage medium, wherein a computer program is stored on the computer readable storage medium, and when executed by a processor, the computer program implements the method according to claim 1, claim 2, claim 3, claim 4, and claim 5 (fig. 11, [0087]-[0089]).  


Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715